  Case: 3:18-cr-00032-TMR Doc #: 131 Filed: 01/18/19 Page: 1 of 2 PAGEID #: 783



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

UNITED STATES OF AMERICA                       :   CASE NO. 3:18CR032

                       Plaintiff,              :   JUDGE THOMAS M. ROSE

                 v.                            :   MOTION FOR AUTHORIZATION TO
                                                   PROVIDE DEFENSE COUNSEL A COPY
STERLING H. ROBERTS (1)                        :   OF THE SEALED APPLICATIONS,
                                                   SUPPORTING AFFIDAVITS, SEARCH
                       Defendant.              :   WARRANTS AND RETURNS WITH
                                                   LIMITED DISSEMINATION
                                       :
______________________________________________________________________________

       Now comes the United States, by counsel, and respectfully requests authorization to

provide James P. Fleisher, Esq. and Donald J. Malarcik, Esq., counsel for defendant STERLING

H. ROBERTS a copy of the sealed Applications, Supporting Affidavits, Search Warrants and

Returns as to:

       a.        3:18MJ052, 3:18MJ053 and 3:18MJ054 issued on January 29, 2018;

       b.        3:18MJ082, 3:18MJ083 and 3:18MJ084 issued on January 31, 2018;

       c.        3:18MJ089, 3:18MJ090, 3:18MJ091 and 3:18MJ093 issued on February 5, 2018;

       d.        3:18MJ137, 3:18MJ138, 3:18MJ139, 3:18MJ140, 3:18MJ141 and 3:18MJ149
                 issued on February 27, 2018;

       e.        3:18MJ151 issued February 28, 2018; and

       f.        3:18MJ203, 3:18MJ204 and 3:18MJ205 issued March 14, 2018

in the above captioned case without dissemination of a hard copy of the documents other than

orally to their respective client. Further, the United States would request the Applications,

Supporting Affidavits, Search Warrants and Returns in:

       a.        3:18MJ052, 3:18MJ053 and 3:18MJ054 issued on January 29, 2018;
   Case: 3:18-cr-00032-TMR Doc #: 131 Filed: 01/18/19 Page: 2 of 2 PAGEID #: 784



       b.      3:18MJ082, 3:18MJ083 and 3:18MJ084 issued on January 31, 2018;

       c.      3:18MJ089, 3:18MJ090, 3:18MJ091 and 3:18MJ093 issued on February 5, 2018;

       d.      3:18MJ137, 3:18MJ138, 3:18MJ139, 3:18MJ140, 3:18MJ141 and 3:18MJ149
               issued on February 27, 2018;

       e.      3:18MJ151 issued February 28, 2018; and

       f.      3:18MJ203, 3:18MJ204 and 3:18MJ205 issued March 14, 2018

remain under seal in their entirety until such time as ordered by the Court.

                                                     Respectfully submitted,

                                                     BENJAMIN C. GLASSMAN
                                                     United States Attorney


                                                     s/Amy M. Smith
                                                     AMY M. SMITH (0081712)
                                                     MICHAEL J. HUNTER (0076815)
                                                     Assistant United States Attorneys
                                                     Attorneys for Plaintiff
                                                     200 West Second Street
                                                     Suite 600
                                                     Dayton, Ohio 45402
                                                     (937) 225-2910
                                                     Fax: (937) 225-2564
                                                     Amy.Smith2@usdoj.gov
                                                     Michael.Hunter@usdoj.gov



                                  CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Motion was served this 18th day of January,

2019, electronically on: James P. Fleisher, Esq. and Donald J. Malarcik, Esq.


                                                     s/Amy M. Smith
                                                     AMY M. SMITH (0081712)
                                                     Assistant United States Attorney
